DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Claim Rejections - 35 USC §101
3.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014 / Rules and Regulations
(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-12 are directed to method or process that falls on one of statutory category.
Claims: 13-18 is non-transitory machine readable medium.
Claims: 19-20 are directed to system or machine that falls on one of statutory category.


(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 13 recites:
identifying at least two effects that, with some probability, at least partially mitigate the hazard;

for each hazard, vulnerability pair, identifying a respective hazard model that simulates a state of the hazard in response to the effect;
identifying effect models that simulate the respective effects, normalizing each of the identified effect models to a common model and determining a confidence level for each parameter of each normalized model; and 
simulating combinations of effects by combining normalized models and recording their combined effect on the hazard and a corresponding combined confidence level for the normalized models.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations such as normalization, probability and finding confidence level.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 1 does not have an additional elements that integrate the judicial exception into a practical application. The claim 13 recites additional elements of non-transitory machine readable medium which are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The additional element of non-transitory machine readable medium in claim 13 is a generic computer component and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities is known to the industry. Thus, claim 1 and 13 are not patent eligible.

Claim 2 recites deploying the effects to at least partially mitigate the hazard based on the simulated combined effect and the combined confidence level. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 and 14 further recites wherein the hazard is a physical hazard to a geographical area or person. This limitation that does no more than generally link a judicial exception to a particular technological 


Claim 4 and 15 further recites wherein simulating combinations of effects includes simulating at each respective step of the hazard, whether the respective step will succeed or fail and an associated confidence level of success or failure in light of the combination of effects. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 4 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 and 16 further recites wherein each of the normalized models provides a binomial result. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use.
Claim 5 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 and 16 is not patent eligible.


Claim 6 and 17 further recites wherein simulating combinations of effects by combining normalized models and recording their combined effect on the hazard and a corresponding combined confidence level 
Claim 6 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor is amount to significantly more than the judicial exception. Thus, claim 7 and 17 not patent eligible.

Claim 7 and 18 further recites wherein the confidence level is determined using Monte Carlo simulations and tabulating results of the simulations. Under the broadest reasonable interpretation, this limitation the claim recites mathematical calculations that is finding confidence level.  If a claim, under its broadest reasonable interpretation, covers a Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Also, this claim limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers")
Claim 7 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 and 18 is not patent eligible.

Claim 8 further recites wherein characterizing the effect includes identifying an effect name, a location of the effect, process times and time lines of the effect, constraints and limitations of the effect, and a state of the hazard after the effect is successfully deployed against hazard. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 8 therefore, when taken as a whole, still 

Claim 9 further recites wherein characterizing the effect includes identifying a model for each step of setting up and deploying the effect and simulating the combinations of effects includes simulating each step of setting up and deploying the effects. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 10 further recites characterizing the hazard including identifying a hazard name, a location of the hazard, steps of the hazard, and a target of the hazard. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 11 further recites wherein characterizing the hazard includes identifying a model for each step of setting up and deploying the hazard and simulating the combinations of effects includes simulating each step of setting up and deploying the hazard with the effects incident on the hazard. Under the broadest  Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 12 and 20 further recites wherein the identified effects include a cyber-effect. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use. Claim 12 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Regarding claim 19
Claim 19 recites:
a model library including normalized effects models and configuration files stored thereon, the normalized effects models indicating how a corresponding effect or combination of effects exploits one or more vulnerabilities of a hazard to mitigate damage caused by the hazard;

a user interface through which a user identifies one or more vulnerabilities of the hazard that are the target for an effect of the effects, for each hazard, vulnerability pair, identifies a respective hazard model that simulates a state of the hazard in response to the effect, and identifies effect models that simulate the respective effects;
normalize circuitry to normalize each of the identified effects models to a common model and determine a confidence level for each parameter of each normalized model; and


Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations such as normalization, probability and finding confidence level.  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. Claim 19 recites the additional element of “simulator circuitry to receive a normalized effects model corresponding to at least two effects that, with some probability, at least partially mitigate the hazard” is recited at high level of generality and amounts to no more than a generic data gathering step (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. And the limitation of “simulating combinations of effects by combining normalized models” did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") The claim 19 also recites additional elements of model library, user interface, normalize circuitry and simulated circuitry, which are generic computer components and amount to no more than using generic computer components to perform generic computer functions. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 

i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Claim 19 recites the additional element of` “simulator circuitry to receive a normalized effects model corresponding to at least two effects that, with some probability, at least partially mitigate the hazard” is recited at high level of generality and amounts to no more than a generic data gathering step and amounts to insignificant extra-solution activity of receiving data (MPEP 2106.05(g)). And the limitation of “simulating combinations of effects by combining normalized models” did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers") The additional element of model library, user interface, normalize circuitry and simulated circuitry are generic computer components and amount to no more than using generic computer components to perform generic computer functions. These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities is known to the industry. Thus, claim 19 is not patent eligible.

Claim Rejections - 35 USC § 102
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claim(s) 1-6, 8-9, 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershey et al. (US 20160070674 A1), hereinafter Hershey 1.

Regarding claim 1 and 13
 Hershey 1 teaches a method for responding to a hazard, (see Abstract-method and apparatus for eliminating a missile threat are generally described herein) the method comprising:
identifying at least two effects that, with some probability, at least partially mitigate the hazard ;( see para 11- Current-available analytical techniques for missile defense performance assessment focus on kinetic solutions to counter ballistic missile threats. The term "kinetic" in the context of describing example embodiments refers to actions or countermeasures to threats taken through physical, material means, such as nuclear bombs, rockets, and other munitions. [corresponds to the effects] Some available analytical techniques focus on measures of effectiveness (MOE) that include probability of engagement success (Pes), which takes into account multiple kinetic interceptor shots each with a probability of single shot engagement kill (Pssek). Currently-available analytical techniques derive Pssek from measurements or estimations of several factors along the kinetic kill chain)

identifying one or more vulnerabilities of the hazard that are the target for an effect of the identified effects; (See fig 3 and para 19-20-The upper row 302 lists various vulnerabilities 304 that can 

for each hazard, vulnerability pair, identifying a respective hazard model that simulates a state of the hazard in response to the effect; (see para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed")The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316);


Examiner note: Examiner consider the simulator is the hazard model that simulates each step of the mission life cycle in response to the effect. The effect is the technique 318 that is used to exploit each vulnerability. 

identifying effect models that simulate the respective effects, normalizing each of the identified effect models to a common model and determining a confidence level for each parameter of each normalized model; (See para 20-24 and fig 3-4-Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can 

Examiner note: Examiner consider the techniques 318 is the collection of different techniques and it represents the effect model since several techniques T1, T2, . . . , Tm, can be deployed to exploit a single vulnerability. The normalized model is collection of normalized input model since it organizes the elements of data and standardizes how they relate to one another.  The techniques 318 of respective VT pairs 316 will use stochastic mathematical model (SMM) which is the common model to generate the PDF. The generated PDF corresponds to the normalization of each identified effects model and the generated PDF determines a confidence interval for each parameter (Pn).

simulating combinations of effects by combining normalized models and recording their combined effect on the hazard and a corresponding combined confidence level for the normalized models. (See para 56- The processor 230 can generate any number of negation values Pn based on any number of corresponding VT pairs 316. The processor 230 may combine the negation values Pn in several ways to compute the probability that execution of at least one of the techniques 318 of the plurality of VT pairs 316 will successfully exploit the vulnerability 304 to eliminate the threat. See para 63-65- The processor 230 can combine PDFs to determine probability of eliminating the missile threat using the corresponding technique, wherein the combining can include performing a logical AND operation, a logical OR operation, or both a logical AND and a logical OR operation. The processor 230 can combine the PDFs using at least two combination methods, each of the at least two combination methods including different combinations of logical operations, and the processor 230 can provide a sensitivity analysis that compares 

Examiner note: Examiner consider the combining PDF (corresponds to the combined normalized models and its confidence intervals) and selecting the combined PDF for execution of at least one of the techniques 318 of the plurality of VT pairs 316 in order to eliminate the threat. Recording the combined effects on the hazard corresponds to the applying the combined selected PDFs and executes the combination of techniques in order to eliminate the missile threat.

Regarding claim 2
Hershey 1 further teaches deploying the effects to at least partially mitigate the hazard based on the simulated combined effect and the combined confidence level. (See para 56-several techniques, T.sub.1, T.sub.2, . . . , T.sub.m, can be deployed to exploit a single vulnerability, Vi. These techniques may be independent of each other, that is, any one of them, if effective, will negate the missile. Likewise, the techniques may be highly dependent on one another, that is, the missile will only be negated if all of the techniques are effective.)
Examiner note: The combination of the technique is found based upon the simulated combined effect and the combined confidence level.

Regarding claim 3 and 14
Hershey 1 further teaches wherein the hazard is a physical hazard to a geographical area or person. (see para 13- ballistic missile threats)
Examiner note: Examiner found the claim 3 inherency since ballistic missile threats is a physical hazard to a geographical area or person
Regarding claim 4 and 15
Hershey 1 further teaches wherein simulating combinations of effects includes simulating at each respective step of the hazard, whether the respective step will succeed or fail and an associated confidence level of success or failure in light of the combination of effects.(see para 20 - The multiple techniques 318 may be independent such that the desired effect is achieved if one or more of the techniques 318 are successfully implemented, see also para 55 and fig 4- the SME may be relatively confident that the technique 318 will be successful or severe, and the SME may select PDF 408 to correspond to that component. See para 63- Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed").)

Regarding claim 5 and 16
Hershey 1 further teaches wherein each of the normalized models provides a binomial result. (see para 54 and fig 4- As shown in FIG. 4, each component 400 has an associated five PDFs representative of different confidence levels.)

Regarding claim 6 and 17
Hershey 1 further teaches wherein simulating combinations of effects by combining normalized models and recording their combined effect on the hazard and a corresponding combined confidence level include simulating combinations of effects on different steps of the hazard. (See para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed"). For example, the kill chain could include the following steps: system engineering design, supply chain, manufacturing, 

Regarding claim 8 
Hershey 1 further teaches wherein characterizing the effect includes identifying an effect name, a location of the effect, process times and time lines of the effect, constraints and limitations of the effect, and a state of the hazard after the effect is successfully deployed against hazard.(see para 9-11- analytical techniques focus on measures of effectiveness (MOE) that include probability of engagement success (Pes). Calculation of engagement success for non-kinetic countermeasures is further be complicated by the fact that some non-kinetic countermeasures may be in place for months or years. kinetic countermeasures are typically very visible and observable, in a relatively short time frame that can be measured in minutes or even seconds. See para 64-Operators or governmental agencies can use the models, data, and calculations generated using methods and apparatuses in accordance with various embodiments to make a determination to perform additional research into vulnerabilities, techniques, etc. see para 71- The techniques 318(or effect name) can be selected from a set of non-kinetic techniques that include directed energy (DE) techniques, electronic warfare (EW) techniques, and cyber warfare techniques, although embodiments are not limited thereto.)

Regarding claim 9
Hershey 1 further teaches wherein characterizing the effect includes identifying a model for each step of setting up and deploying the effect and simulating the combinations of effects includes simulating each step of setting up and deploying the effects.(see para 27-28- in order to eliminate a threat, a VT pair 316 must be both deployed and effective against a given vulnerability 304. See para 56-several techniques, T.sub.1, T.sub.2, . . . , T.sub.m, can be deployed to exploit a single vulnerability, Vi. These techniques may be independent of each other, that is, any one of them, if effective, will negate the missile. Likewise, the techniques may be highly dependent on one another, that is, the missile will only be 

Examiner note: Applicant has not clearly described how the setting up for each step of the effect is determined. Examiner consider the combination of the technique is used to identify the model for the effect based upon the simulated combined effect. Under the broadest reasonable sense, Examiner consider the simulator for setting up for each step of techniques 318 and also deploying the VT pair in order to eliminate the threat. 


Regarding claim 12 and 20
Hershey 1 further teaches wherein the identified effects include a cyber-effect. (See para 20- The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network.)

Regarding claim 19
Hershey 1 teaches a system for responding to a hazard, (see Abstract-method and apparatus for eliminating a missile threat are generally described herein), the system comprising:
a model library including normalized effects models and configuration files stored thereon, the normalized effects models indicating how a corresponding effect or combination of effects exploits one or more vulnerabilities of a hazard to mitigate damage caused by the hazard;(see para 20- The computer 200 will include a communication interface 210. The communication interface 210 will receive identification information identifying a vulnerability associated with a missile threat. Further, the communication interface 210 will receive identification information identifying a technique for exploiting the vulnerability. The communication interface 210 can retrieve this information from memory 220 or store such received information into memory 220.)

a user interface through which a user identifies one or more vulnerabilities of the hazard that are the target for an effect of the effects; (See fig 3 and para 19-20-The upper row 302 lists various vulnerabilities 304 that can occur at various phases of a threat's life cycle. Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). See para 70-In operation 510, the processor 230 identifies a vulnerability 304 associated with the missile threat. As described earlier with reference to FIG. 2, information identifying the vulnerability 304 may be received through a communication interface 210 or retrieved from memory)
for each hazard, vulnerability pair, identifies a respective hazard model that simulates a state of the hazard in response to the effect, and identifies effect models that simulate the respective effects; (see para 63-Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed")The processor 


Examiner note: Examiner consider the simulator is the hazard model that simulates each step of the mission life cycle in response to the effect. The effect is the technique 318 that is used to exploit each vulnerability. 

normalizer circuitry to normalize each of the identified effect models to a common model and determining a confidence level for each parameter of each normalized model; (See para 20-24 and fig 3-4-Column 314 lists various techniques 318 for exploiting and manipulating each vulnerability. Cyber-engineers, electronic warfare experts, or other experts or computer systems can identify these techniques. The techniques 318 can include cyber weapons, directed energy, electronic warfare, etc. Cyber weapons can include digital techniques that can disrupt or destroy hardware or software components of a computerized system or network. Directed energy techniques can include targeted electromagnetic pulse (EMP). Electronic warfare techniques can exploit wireless vulnerabilities. The processor 230 will apply an SMM to generate a negation value Pn that represents the probability that techniques 318 of respective VT pairs 316 will eliminate the threat by exploiting the respective vulnerability 304.see para 64- the processor 230 can calculate the mean and confidence interval for Pn, as well as the PDF for Pn. The processor 230 can determine which parameters are driving Pn to determine the sensitivity of each element on Pn)

Examiner note: Examiner consider the techniques 318 is the collection of different techniques and it represents the effect model since several techniques T1, T2, . . . , Tm, can be deployed to exploit a single vulnerability. The normalized model is collection of normalized input model since it organizes the elements of data and standardizes how they relate to one another.  The techniques 318 of respective VT pairs 316 will use stochastic mathematical model (SMM) which is the common model to generate the PDF. The generated PDF corresponds to the normalization of each identified effects model and the generated PDF determines a confidence interval for each parameter (Pn).

simulator circuitry to receive a normalized effect model corresponding to at least two effects that, with some probability, at least partially mitigate the hazard;(see para 11- Current-available analytical techniques for missile defense performance assessment focus on kinetic solutions to counter ballistic missile threats. The term "kinetic" in the context of describing example embodiments refers to actions or countermeasures to threats taken through physical, material means, such as nuclear bombs, rockets, and other munitions. [Corresponds to the effects] Some available analytical techniques focus on measures of effectiveness (MOE) that include probability of engagement success (Pes), which takes into account multiple kinetic interceptor shots each with a probability of single shot engagement kill (Pssek). Currently-available analytical techniques derive Pssek from measurements or estimations of several factors along the kinetic kill chain. See para 54- The processor 220 can receive selections of one PDF from each set of PDFs, to generate a set of selected PDFs. [corresponding to the normalized effect model] See para 68- The instructions 240 can cause the computer 200 to provide a recommendation for implementing the technique 318 to eliminate the missile threat responsive to receiving a selection of the technique 318, where the selection is based on the generated negation value Pn.)

simulating combinations of effects by combining normalized models and recording their combined effect on the hazard and a corresponding combined confidence level for the normalized models. (See para 56- The processor 230 can generate any number of negation values Pn based on any number of corresponding VT pairs 316. The processor 230 may combine the negation values Pn in several ways to compute the probability that execution of at least one of the techniques 318 of the plurality of VT pairs 316 will successfully exploit the vulnerability 304 to eliminate the threat. See para 63-65- The processor 230 can combine PDFs to determine probability of eliminating the missile threat using the corresponding 

Examiner note: Examiner consider the combining PDF (corresponds to the combined normalized models and its confidence intervals) and selecting the combined PDF for execution of at least one of the techniques 318 of the plurality of VT pairs 316 in order to eliminate the threat. Recording the combined effects on the hazard corresponds to the applying the combined selected PDFs and executes the combination of techniques in order to eliminate the missile threat.


Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 7, 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hershey et al. (PUB NO: US 20160070674 A1), hereinafter Hershey 1 in view of Hershey et al. (PUB NO: US 201502057604 A1), hereinafter Hershey 2.

Regarding claim 7 and 18
Hershey 1 does not teach wherein the confidence level is determined using Monte Carlo simulations and tabulating results of the simulations. 
In the related field of invention, Hershey 2 teaches wherein the confidence level is determined using Monte Carlo simulations and tabulating results of the simulations. (see para 87-The simulation modeling program 48 model may execute a set of Monte Carlo simulation system 34 (FIG. 2) runs varying the data, based on the level of confidence associated with each intelligence product and the fusion probabilities 380. The Monte Carlo approach may account for variations in the input parameters as well as unpredictable variations in the processing and/or environmental parameters. See fig 8-12 corresponds to the tabular format data)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for eliminating a missile threat as disclosed by Hershey 1 to include wherein the confidence level is determined using Monte Carlo simulations and tabulating results of the simulations as taught by Hershey 2 in the system of Hershey 1 for fusing sensor detection probabilities. The fusing of detection probabilities may allow a first force to detect an imminent threat from a second force, with enough time to counter the threat. The detection probabilities allow a system or mission analyst to quickly decompose a problem space and build a detailed analysis of a scenario under different conditions including technology and environmental factors.[Abstract]

Regarding claim 10
Hershey 1 does not teach characterizing the hazard including identifying a hazard name, a location of the hazard, steps of the hazard, and a target of the hazard.
In the related field of invention, Hershey 2 further teaches characterizing the hazard including identifying a hazard name, a location of the hazard, steps of the hazard, and a target of the hazard.(see para 003- Sensor platforms may include a plurality of sensors to detect various objects or events in a local or wide geographic area. For example, a drone flying over a land mass may be equipped with an infrared sensor and a camera to detect objects that are visible, as well as heat signatures of objects that may be covered. See fig 3 – target objects 202 during each timeline event 200.para 96 - The intent analysis 508 may be a prediction of the intent of the target. The prediction may be based on results from the track analysis 504. For example, the track analysis 504 may determine that an enemy plane has travelled 400 miles in a direction of a location A (e.g., a friendly military base). The intent analysis 508 may determine that location A is an intended destination of the enemy plane based on the previous path of the enemy plane. In an embodiment, the intent analysis may determine that the enemy plane is a threat based on a determination that the enemy plane is carrying a weapons payload capable of inflicting critical damage to the location A.
Regarding claim 11
Hershey 1 further teaches wherein characterizing the hazard includes identifying a model for each step of setting up and deploying the hazard and simulating the combinations of effects includes simulating each step of setting up and deploying the hazard with the effects incident on the hazard. (see para 27-28- in order to eliminate a threat, a VT pair 316 must be both deployed and effective against a given vulnerability 304. see para 63- Once the processor 230 has received the appropriate PDFs for each outcome for each VT pair 316, the processor 230 or other system such as simulator, can model a "kill chain," where a kill chain defines each step of the missile life cycle where the threat may be negated (i.e., "killed"). For example, the kill chain could include the following steps: system engineering design, supply chain, manufacturing, quality assurance, operations and maintenance, fielding and deployment, and flight (e.g., boost, mid-course, terminal), or any other steps. The processor 230 can use the model to determine the correct composite form for Equations (31) and (41)-(43) for a specific missile under attack and specific VT pairs 316. The processor 230 can execute the model using random numbers or other values from the PDFs that were provided to the processor 230.

Examiner note: Applicant has not clearly described how the setting up for each step of the hazard is determined. Examiner consider the combination of the vulnerabilities for each step is used to identify the model for the hazard based upon the simulated combined effect. Under the broadest reasonable sense, Examiner consider the simulator for setting up for each step of vulnerability 304 and also deploying the VT pair in order to eliminate the threat. 


Conclusion
11.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2018073711A1 LEVI et al.
Discussing the processes of managing the vulnerability of an IT system in an organization.

12.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128